The question at issue depends upon the construction of the will of S. Almena Caldwell, deceased, of date February 9, 1912. A will must be held to speak from testator's death, and whatever estate he then possessed must be held to pass according to its terms. Pearce v. Pearce, 74 So. 952, 958;1 Dallas Compress Co. v. Smith, 190 Ala. 423, 433, 67 So. 289; Blakeny v. Du Bose, 167 Ala. 627, 636, 637, 52 So. 746.
It was agreed at the trial that testatrix died on March 3, 1918; that at the time of her death her next of kin were her brothers E. H. and G. B. Caldwell, and the children of her brother David King Caldwell, who had theretofore died on November 17, 1914.
The pertinent provisions of the will are as follows:
"Second. I will to my brother, David King Caldwell, all of the personal property of every kind and description which I may own at the time of my death.
"Third. I will to my brother, David King Caldwell, all of the real estate of every kind and description which I may own at the time of my death during his lifetime, for him to use and control and have the profits therefrom as long as he lives, and at his death the said real estate to go to the sons and daughters of my said brother, David King Caldwell, share and share alike, their names being as follows: Frances K. Caldwell, David King Caldwell, Jr., Daisy Caldwell, Irene Caldwell, Eva Caldwell, Lala Caldwell, Dorothy Caldwell, Hamlin Alexander Caldwell, and Elbert Caldwell."
The will contained no alternative bequest of the personal property, no residuary clause as to the personal property. Was a case of lapsed legacy presented by the death of David King Caldwell, and because of no provision in the will for the disposition of the personal property in event of such death before that of testatrix? Code, § 6158; Woodroof v. Hundley,147 Ala. 287, 39 So. 907; Johnson v. Holifield, 82 Ala. 123,127-129, 2 So. 753; 40 Cyc. 1925, and many authorities.
The general rule of cases is that, unless a contrary intention appears, it is a presumption of law that a testator, by incorporating in his will a general residuary clause, evidences the intention not to die intestate as to any personal property, and it is presumed that he took the particular legacy from the residuary legatee only for the benefit of the particular legatee. The effect given such presumptions are, as to the prima facie intention of the testator, that —
"If a legacy of personal property lapses or proves ineffectual, the subject-matter thereof will inure to the benefit of the general residuary legatee if there is one, and not to the testator's next of kin or heirs at law." Authorities collected in 44 L.R.A. (N.S.) 790 et seq.
The distinction at common law between a devolution of lapsed legacies and devises is adverted to in Johnson v. Holifield, supra, and our court remarked that no substantial reason existed for a distinction between the devolution of a lapsed devise of real estate *Page 163 
and that of a lapsed bequest of personalty; that the rule had its origin in technical rules of law growing out of the different estimates of value as between personalty and real property, the application of which in many cases lost sight of the cardinal question of the interpretation of wills, the intent of the testator. Jemison v. Brasher, 202 Ala. 578,81 So. 80; Rutland v. Emanuel, 202 Ala. 269, 80 So. 107; Gunter v. Townsend, 202 Ala. 160, 79 So. 644; Pearce v. Pearce, supra; Ralls v. Johnson, 200 Ala. 178, 75 So. 926. However, estates by implication to defeat the heirs at law of the testator are disfavored, and must be based upon clear evidence found in the will itself and the circumstances attending its execution, showing an intention on the part of the testator, not only to deprive them of their inheritance, but indicating who should take such property by devise or bequest. Code, § 6158; Denson v. Autrey, 21 Ala. 205, 209; Banks v. Sherrod, 52 Ala. 267, 270; Whorton v. Moragne, 62 Ala. 201; Wolffe v. Loeb, 98 Ala. 426, 13 So. 744.
The reasoning of our cases is supported by the text-writers. Schouler on Wills, §§ 545, 546; Beach on Wills, § 334; Jarman on Wills, § 307.
There are no equivocal clauses contained in the will of the testatrix. The bequest is specific. Having failed by the death of David King Caldwell, and no residuary clause being contained in the will, there is no room for construction. A case of lapsed legacy as to personal property is presented, and must be administered and distributed, as in case of intestacy, by the executor with the will attached.
The trial court did not err in requiring the executor to give a bond.
The judgment of the circuit court is affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.
1 199 Ala. 491.